DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendment/Claims
This Office action is in response to the communications filed on September 30, 2022.
Currently, claims 1, 3-11, 13, and 15 are pending in the instant application. Claims 1 and 3-8 are withdrawn from consideration as being directed to a non-elected invention. Accordingly, claims 9-11, 13, and 15 are under examination on the merits in the instant application. The following rejections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.

                                           Response to Arguments and Amendments
                                                             Withdrawn Rejections
Any rejections not repeated in this Office action are hereby withdrawn.

       New Rejections Necessitated by Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-11, 13, and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The instant claims now require that SEQ ID NO:1 at a daily dose of between 250 mg and 500 mg should treat a patient suffering from a bowel disease associated with chronic inflammation. 
Regarding the dose of SEQ ID NO:1, the instant specification merely discloses a generic range of “a dose from 10 mg to 500 mg per patient per day” and a narrower range of “between 50 mg and 250 mg per patient per day.” See page 7. Further, the instant specification does not disclose the instantly specified range of “between 250 mg and 500 mg” per se.
Note that the mere appearance of generic dose ranges is not sufficient to comply with the written description requirement. 
“An ipsis verbis disclosure of a claimed genus (under the heading Experiments) is not per se sufficient to meet the written description requirement.” Boston Scientific Corp. v. Johnson & Johnson, 647 F3d 1353, 99 USPQ2d 1001 (Fed. Cir. 2011). 
 “The appearance of 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement... If a purported description of an invention does not meet the requirements of the statue, the fact that it appears as an original claim or in the specification does not save it. A claim does not become more descriptive by its repetition, or its longevity.” (emphasis added). Enzo Biochem Inc. v. Gen-Probe Inc. 323 F3d 956, 63 USPQ2d 1609 (Fed. Cir. 2002).
Although the specification discloses results obtained from “patients treated with hgd40” vs. “the control group” measured at “7 days before the start of the administration period (-7) and on the 28th and last day of the administration period (28)”, the specification is completely silent as to the specific dose/dosing frequency of “hgd40” (presumed identical to SEQ ID NO:1) administered to the “patients”. Now, as noted in the last Office action, the “maximum daily dose” of a pharmaceutical formulation “SB012” that “contains the DNAzyme hgd40 that targets GATA-3” was known to “not exceed 225 mg” as disclosed in Clinical Study NCT02129439 (May 2015). Further, the updated version (version 4) of NCT02129439 (January 2017) as submitted by applicant also discloses, “The maximum daily dose will not exceed 225mg.” See page 6 of the print-out submitted by applicant. It is noted that the responsible party (sponsor) of the clinical study in both versions of NCT02129439 is “Sterna Biologicals GmbH & Co. KG”, which is the applicant in the instant case. As such, it is clear that the instant applicant contemplated a daily dose that does not exceed 225 mg for SEQ ID NO:1 as an intrarectal formulation for treating active ulcerative colitis patients, thereby indicating that the claimed daily dose range of “between 250 mg and 500 mg”, which exceeds 225 mg, was neither specifically contemplated nor actually reduced to practice by the instant applicant before the effective filing date. In view of the prior art knowledge that the clinical studies pertaining to the claimed method were designed to administer SEQ ID NO:1 that “will not exceed 225 mg”, the mere appearance of “from 10 mg to 500 mg” and “between 50 mg and 250 mg” in the instant specification is insufficient to comply with the written description requirement. 
In addition, a relevant artisan would not be guided to administer “between 250 mg and 500 mg” in view of applicant’s arguments filed on September 30, 2022 stating that “the skilled artisan would not arrive at the claimed dose range using the routine procedure and the combination of cited references.” 
In view of the fact that a daily dose of SEQ ID NO:1 exceeding 225 mg was not known or predictable in the relevant art as explained above, the instant specification must provide adequate written description support in sufficient detail for the claimed daily dose range of “between 250 mg and 500 mg” and the resultant effect of “treating a patient suffering from a bowel disease associated with chronic inflammation” as the content/specificity of the disclosure is inversely correlated with the knowledge/predictability in the art. 
See MPEP §2163 teaching that “there is an inverse correlation between the level of skill and knowledge in the art and the specificity of disclosure necessary to satisfy the written description requirement. Information which is well known in the art need not be described in detail in the specification. See, e.g., Hybritech, Inc. v. Monoclonal Antibodies, Inc., 802 F.2d 1367, 1379-80, 231 USPQ 81, 90 (Fed. Cir. 1986). However, sufficient information must be provided to show that the inventor had possession of the invention as claimed.” (emphasis added).
In view of the foregoing, it is concluded that the instant specification fails to reasonably convey that the instant applicant was in possession of the instantly claimed method that administers SEQ ID NO:1 at a daily dose “between 250 mg and 500 mg” as now claimed as of the effective filing date sought in the instant case.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008. The examiner can normally be reached Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANA H SHIN/Primary Examiner, Art Unit 1635